Citation Nr: 1521667	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  08-23 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder (neck), to include as secondary to a service-connected right ankle disability.

2.  Entitlement to service connection for peripheral neuropathy in the right lower extremity, to include as secondary to a service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to May 1976.

This matter is on appeal from rating decisions in August 2007 and December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a February 2012 decision, the Board denied service connection for a cervical spine disorder, but remanded the Veterans claim related to his peripheral neuropathy in the right lower extremity.  The Veteran appealed the Board's denial of his cervical spine claim to the United States Court of Appeals for Veterans Claims (Court) which, in an October 2012 Order, vacated the Board's decision and remanded for additional development.  Both claims were subsequently remanded by the Board in September 2013 and October 2014, and are again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


REMAND

In October 2014, the Board remanded the issues on appeal for additional development.  Specifically, on that occasion, the Board determined that the VA examinations performed in response to a prior June 2014 Remand were inadequate, and that additional clarification was required.  

After a review of the claims file, there is no indication that any of the Board's October 2014 Remand instructions were ever undertaken (it appears that the Veteran's claims file was scanned into VBMS during the course of the appeal and may have caused some confusion at the RO as to what actions needed to be taken, or had been taken, prior to scanning).  In this regard, the Board has taken numerous steps to ensure that the absence of necessary development was not simply an administrative error.  However, there has not been any resolution, and any further attempts to clarify the situation would likely be futile.  

Based on the above, the Board is only left to conclude that the RO/AMC never took action on the October 2014 Remand, and the claims must be again remanded in order to ensure compliance with those directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner that examined the Veteran in June 2014.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.

The examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's cervical spine disorder, currently diagnosed as osteoarthritis of the cervical spine, AND/OR his idiopathic polyneuropathy of his right leg and right hip, etiologically related to his service-connected back, right hip, and/or right ankle disabilities.

For purposes of this Remand, the term "etiologically related" means that the Veteran's disabilities were (a) caused by, or (b) aggravated by his service-connected disabilities.  For service connection to be warranted it is not necessary that his service-connected disabilities be the sole cause of the disorders on appeal, only that they are a contributing factor.   

It is most essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

2. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. Then, perform any additional development necessary, and then readjudicate the Veteran's claim.  If claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC), and be given the applicable time to submit additional argument.  When completed, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




